DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-14, 21 and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, Tsai, discloses and teaches a magnetic tunnel junction memory device, comprising: a vertical stack comprising a reference magnetization structure, a nonmagnetic tunnel barrier, and a free magnetization structure and located over a substrate, a top electrode overlying a center portion of the free magnetization structure; an inner dielectric spacer overlying a peripheral portion of the free magnetization structure and laterally surrounding the top electrode and including a tapered outer sidewall having a taper angle in a range from 2 degrees to 10 degrees with respective to a vertical direction; an outer dielectric spacer laterally surrounding the inner dielectric spacer and the vertical stack. The prior art of record, Choi, teaches a semiconductor substrate; a metallic cell contact structure contacting a top surface of the top electrode within a horizontal plane including a top surface of a dielectric matrix layer. The prior art of records, individually or in combination, do not disclose nor teach “wherein the metallic cell contact structure contacts a top surface of the inner dielectric 

The prior art of record, Choi, discloses a memory device comprising: field effect transistors located on a semiconductor substrate; metal interconnect structures formed in dielectric material layers overlying the field effect transistors; and an array of magnetic tunnel junction (MTJ) memory cells formed in a dielectric matrix layer that overlies the dielectric material layers, wherein each MTJ memory cell within the array comprises: a vertical stack comprising a reference magnetization structure, a nonmagnetic tunnel barrier, and a free magnetization structure and located over a semiconductor substrate; a top electrode overlying a center portion of the free magnetization structure. The prior art of record, Tsai, teaches an inner dielectric spacer overlying a peripheral portion of the free magnetization structure and laterally surrounding the top electrode and including a tapered outer sidewall; and an outer dielectric spacer laterally surrounding the inner dielectric spacer and the vertical stack and laterally surrounded by the dielectric matrix layer. The prior art of records, individually or in combination, do not disclose nor teach “wherein the outer dielectric spacer comprises: a first dielectric spacer comprising an annular horizontally-extending portion and a vertically-extending portion that is adjoined to an inner periphery of the annular horizontally-extending portion and contacting sidewalls of the vertical stack and sidewalls of the inner dielectric spacer; and a second dielectric spacer overlying an annular top surface of the annular horizontally-extending portion of the first dielectric 

The prior art of record, Tsai, discloses a memory device, comprising a magnetic tunnel junction (MTJ) memory cell located within a dielectric matrix layer, the MTJ memory cell comprising: a vertical stack comprising a reference magnetization layer, a nonmagnetic tunnel barrier, and a free magnetization layer; a top electrode overlying a center portion of the free magnetization layer; an inner dielectric spacer overlying a peripheral portion of the free magnetization structure and laterally surrounding the top electrode and including a tapered outer sidewall that has a bottom periphery that coincides with a periphery of a top surface of the free magnetization layer1 an outer dielectric spacer laterally surrounding the inner dielectric spacer and the vertical stack and laterally surrounded by the dielectric matrix layer. The prior art of record, Choi, teaches a metallic cell contact structure contacting a top surface of the top electrode. The prior art of records, individually or in combination, do not disclose nor teach “a metallic cell contact structure contacting a top surface of the inner dielectric spacer and a top surface of the outer dielectric spacer” in combination with other limitations as recited in claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811